          Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 1 of 30



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND DIVISION

DEBORAH ELIZABETH GLAST;                §
RACHEL LYNN GLAST;                      §
WILLIAM ELTON KUYKENDALL JR.;           §
ESTATE OF BETSY JEANNE KUYKENDALL;      §
JOHN MICHAEL COCHRAN;                   §
OTIS FIELDING COCHRAN JR.;              §
MARGARET ANN CROW;                      §
TONY SCOTT MARTIN;                      §
PHILLIP BLAKELY MARTIN;                 §
ESTATE OF VALERIE LOUISE MARTIN;        §
EDDIE LOU HIX KESTER;                   §
ELIZABETH W. BOYD, DIANE W. BELCHER, §
KATHERINE W. BRAUN, AND                 §
BEN F. WILLIAMS III, CO-TRUSTEES OF THE §
BEN F. WILLIAMS JR. LIVING TRUST;       §
WHITAKER B. IRVIN SR., TRUSTEE OF THE   §
TERESA W. IRVIN REVOCABLE TRUST;        §
MONYA S. CUNNINGHAM, TRUSTEE OF THE §
MONYA S. CUNNINGHAM REVOCABLE LIVING §
TRUST; KAREN C. RAGNO, TRUSTEE OF THE §
2009 CUNNINGHAM REVOCABLE TRUST;        §
DEBORAH DYER GUTTING;                   §
THOMAS A. BECKHAM, TRUSTEE OF THE       §
BECKHAM FAMILY TRUST;                   §
JUDITH ELLEN GERBASE;                   §
GEORGE ANDY LASATER; BEN REX PONDER; §
BILLIE JEAN PONDER; PENNY SUE POSEY;    §
AND CAROLYN TAYLOR,                     §
                                        §
       Plaintiffs,                      §
                                        §
vs.                                     §          Civil Action No. 7:19-cv-00075
                                        §
RIDGE NATURAL RESOURCES, LLC;           §                   JURY DEMANDED
ESPUELA LAND AND MINERALS, LLC;         §
PLAINS NATURAL RESOURCES, LLC;          §
PUEBLO RESOURCES, LLC F/K/A APACHE      §
RESOURCES, LLC; AGAVE NATURAL           §
RESOURCES, L.L.C.; RANGE ROYALTY, LLC; §
CALVIN SMAJSTRLA; MATT MORGAN,          §
CHRISTOPHER HAWA; and WILSON HAWA, §
                                        §
       Defendants.                      §
PLAINTIFFS’ ORIGINAL COMPLAINT                                         Page 1 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 2 of 30




                           PLAINTIFFS’ ORIGINAL COMPLAINT


       Plaintiffs Deborah Elizabeth Glast; Rachel Lynn Glast; William Elton Kuykendall Jr.; the

Estate of Betsy Jeanne Kuykendall; John Michael Cochran; Otis Fielding Cochran Jr.; Margaret

Ann Crow; Tony Scott Martin; Phillip Blakely Martin; the Estate of Valerie Louise Martin; Eddie

Lou Hix Kester; Elizabeth W. Boyd, Diane W. Belcher, Katherine W. Braun, and Ben F. Williams

III, Co-Trustees of the Ben F. Williams Jr. Living Trust; Whitaker B. Irvin Sr., Trustee of the

Teresa W. Irvin Revocable Trust; Monya S. Cunningham, Trustee of the Monya S. Cunningham

Revocable Living Trust; Karen C. Ragno, Trustee of the 2009 Cunningham Revocable Trust;

Deborah Dyer Gutting; Thomas A. Beckham, Trustee of the Beckham Family Trust; Judith Ellen

Gerbase; George Andy Lasater; Ben Rex Ponder; Billie Jean Ponder; Penny Sue Posey; and

Carolyn Taylor (collectively, “Plaintiffs”) complain of Defendants Ridge Natural Resources, LLC;

Espuela Land and Minerals, LLC; Plains Natural Resources, LLC; Pueblo Resources, L.L.C. f/k/a

Apache Resources, L.L.C.; Agave Natural Resources, L.L.C.; Range Royalty, LLC; Calvin

Smajstrla; Matt Morgan; Christopher Hawa; and Wilson Hawa (collectively, “Defendants”), as

follows:

                                                 I.

                                    PRELIMINARY STATEMENT

       1.      This lawsuit is about a Trojan horse. Wanting to acquire valuable royalty interests

quickly and cheaply, Defendants developed and/or used a legal instrument to look and feel like an

industry-standard oil-and-gas lease; but rather than offering to buy royalty interests under term

royalty deeds, Defendants took “royalty leases,” which provided for a 25-percent royalty (in the

original royalty interest). Plaintiffs, many of whom are elderly, were among the lay people solicited
PLAINTIFFS’ ORIGINAL COMPLAINT                                                           Page 2 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 3 of 30



by sophisticated Defendants. Plaintiffs were aware that minerals typically get developed by

leasing, and they knew that 25 percent was a fair market lease-royalty percentage in the Permian

Basin. Exploiting their informational asymmetry, Defendants misrepresented the nature of the

instruments, leaving Plaintiffs unaware that the leases were not traditional leases – these “royalty

leases” had zero bearing on whether the minerals would be developed. In reality, Defendants used

their documents to enter and sack the city, seizing 75 percent of an income stream that otherwise

would have been payable to Plaintiffs – a kingdom for a pittance.

       2.      Defendants are limited liability companies and the attorneys and landmen who own

and run them. These attorneys and landmen have substantial experience and familiarity with title

instruments in the oil-and-gas industry. Plaintiffs acquired mineral and royalty interests through

inheritance. They are not landmen, and they do not have law degrees. They are unfamiliar with the

“bundle of sticks” analogy for real property rights, and they have no education in oil-and-gas title

concepts.

       3.      As an economic matter, leasing minerals is much cheaper than buying minerals.

Under that basic economic truth, the oil-and-gas industry was built upon the concept of the mineral

lease, which, compared to outright purchasing minerals that they would like to develop, allows

companies to deploy capital across a much broader spectrum of acreage. But mineral interests are

different than royalty interests. In the case of a royalty interest, the executive right – the right to

lease – has been exercised or severed from the remaining incidents of mineral ownership.

       4.      Fortunately for Plaintiffs, Defendants’ plan has a simple but fatal flaw: a royalty

interest cannot legally be leased, and any attempt to do so is invalid. Even if Defendants’

instruments could be construed as conveyances under Texas law, the instruments were acquired

by fraud and deception. Defendants trampled upon a variety of federal and state laws, including


PLAINTIFFS’ ORIGINAL COMPLAINT                                                             Page 3 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 4 of 30



racketeering and securities laws. Defendants know the difference between a lease and a term

royalty deed. This lawsuit seeks to break through the charade.

                                                II.

                                             PARTIES

       1.      Plaintiff Deborah Elizabeth Glast is a Texas resident.

       2.      Plaintiff Rachel Lynn Glast is a Texas resident.

       3.      Plaintiff William Elton Kuykendall Jr. is a Texas resident.

       4.      Plaintiff Estate of Betsy Jeanne Kuykendall is an estate administered under Cause

No. 10,116PC, County Court at Law No. 2, Brazos County, Texas, under which William Elton

Kuykendall Jr. was appointed as Independent Executor.

       5.      Plaintiff John Michael Cochran is a Texas resident.

       6.      Plaintiff Otis Cochran Jr. is a Texas resident.

       7.      Plaintiff Margaret Ann Crow is a South Carolina resident.

       8.      Plaintiff Tony Scott Martin is a Texas resident.

       9.      Plaintiff Phillip Blakely Martin is a New Mexico resident.

       10.     Plaintiff Estate of Valerie Louise Martin is an estate administered under Cause No.

C-1-PB-18-000096 in Probate Court No. 1 of Travis County, Texas, under which Tony Scott

Martin was appointed and has qualified as Independent Executor.

       11.     Plaintiff Eddie Lou Hix Kester is a California resident.

       12.     Plaintiff Elizabeth W. Boyd, a co-trustee of the Ben F. Williams Jr. Living Trust,

is an Arizona resident.

       13.     Plaintiff Diane W. Belcher, a co-trustee of the Ben F. Williams Jr. Living Trust, is

an Arizona resident.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                          Page 4 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 5 of 30



       14.     Plaintiff Katherine W. Braun, a co-trustee of the Ben F. Williams Jr. Living Trust,

is an Arizona resident.

       15.     Plaintiff Ben F. Williams III, a co-trustee of the Ben F. Williams Jr. Living Trust,

is an Arizona resident.

       16.     Plaintiff Whitaker B. Irvin Sr., Trustee of the Teresa W. Irvin Revocable Trust, is

a Utah resident.

       17.     Plaintiff Monya S. Cunningham, Trustee of the Monya S. Cunningham Revocable

Living Trust, is a Texas resident.

       18.     Plaintiff Karen Ragno, Trustee of the 2009 Cunningham Revocable Trust, is a

Texas resident.

       19.     Plaintiff Deborah Dyer Gutting is a Texas resident.

       20.     Plaintiff Thomas A. Beckham, Trustee of the Beckham Family Trust, is an Oregon

resident.

       21.     Plaintiff Judith Ellen Gerbase is a Montana resident.

       22.     Plaintiff George Andy Lasater is a Texas resident.

       23.     Plaintiff Ben Rex Ponder is a Texas resident.

       24.     Plaintiff Billie Jean Ponder is a Texas resident.

       25.     Plaintiff Penny Sue Posey is a Texas resident.

       26.     Plaintiff Carolyn Taylor is an Arizona resident.

       27.     Defendant Ridge Natural Resources, LLC (“Ridge”) is a Texas limited liability

company with its principal place of business at 3195 Dowlen Rd., Suite 101-308, Beaumont, Texas

77706. Ridge may be served with process through its registered agent, InCorp Services, Inc. at 815

Brazos St., Ste. 500, Austin, Texas 78701.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                          Page 5 of 30
               Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 6 of 30



         28.    Defendant Espuela Land and Minerals, LLC (“Espuela”) is a Texas limited

liability company with its principal place of business in Kerrville, Texas. Espuela may be served

with process through its registered agent, Calvin Smajstrla, at 708 Myrta St., Kerrville, Texas

78028, or where found.

         29.    Defendant Plains Natural Resources, LLC (“Plains”) is a Texas limited liability

company with its principal place of business in San Antonio, Texas. Plains may be served with

process through its registered agent, InCorp Services, Inc. at 815 Brazos St., Ste. 500, Austin,

Texas 78701.

         30.    Defendant Pueblo Resources, L.L.C. f/k/a Apache Resources, L.L.C. (“Pueblo”)

is a Texas limited liability company with its principal place of business in Texas. It may be served

with process through its registered agent for service of process in Texas, Wilson Hawa, at 4825

Christina Lane, Beaumont, Texas 77706, or where found.

         31.    Defendant Agave Natural Resources, L.L.C. (“Agave”) is a Texas limited liability

company with its principal place of business in Texas. Agave may be served with process through

its registered agent for service of process in Texas, Christopher Hawa, at 4825 Christina Lane,

Beaumont, Texas 77706, or where found.

         32.    Defendant Range Royalty, LLC, (“Range”) is a Texas limited liability company

with its principal place of business in Texas. Range may be served with process through its

registered agent registered agent, InCorp Services, Inc. at 815 Brazos St., Ste. 500, Austin, Texas

78701.

         33.    Defendants Ridge, Espuela, Plains, Pueblo, Agave and Range are also sometimes

referred to as the “Corporate Defendants.”

PLAINTIFFS’ ORIGINAL COMPLAINT                                                            Page 6 of 30
               Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 7 of 30



       34.      Defendant Calvin Smajstrla (a/k/a Cal Piter) is a Texas resident. He may be served

at 201 Lakewood Drive, Kerrville, Texas 78028, or where found.

       35.      Defendant Matt Morgan is a Texas resident. He may be served at 5150 Broadway,

Suite 205, San Antonio, Texas 78209, or where found.

       36.      Defendant Christopher Hawa is a Texas resident. He may be served with process

825 Christina Lane, Beaumont, Texas 77706, or where found.

       37.      Defendant Wilson Hawa is a Texas resident. He may be served with process at

5170 Broadway, Suite 24, San Antonio, Texas 78209, or where found.

       38.      Defendants Smajstrla, Morgan, and the Hawas are sometimes referred to as the

“Individual Defendants.”

                                                 III.

                                      JURISDICTION & VENUE

       39.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1331.

       40.      This Court also enjoys supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a).

       41.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(1) & (2).

                                                 IV.

                               FACTS APPLICABLE TO ALL COUNTS

       A.       Plaintiffs inherit oil-and-gas interests; they are not in the oil-and-gas business.

       42.      Plaintiffs own certain mineral royalty interests, generally acquired through

inheritance.

       43.      Their interests consist of either nonparticipating royalty interests or mineral

interests subject to oil-and-gas leases held by production or other activities. In the latter instance,

the executive rights to the mineral interest have been exercised.

PLAINTIFFS’ ORIGINAL COMPLAINT                                                             Page 7 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 8 of 30



       44.     Plaintiffs’ interests are nonpossessory royalty interests.

       B.      Ridge deceptively solicits Plaintiffs to “lease” their interests.

       45.     In 2016, Ridge approached Plaintiffs with offers to “lease” their interests.

       46.     In its offer letters, representative copies of which are attached as Exhibits “A” and

“B,” Defendants stated, “We are interested in leasing your interest.”

       47.     Ridge’s letters and communications use the word “lease payment,” rather than

“purchase price,” and repeatedly used the term “lease” rather than “sell,” “sale,” “convey,” or other

terminology that would indicate a sale of royalty. The typical offer letter refers to the proposed

transaction in terms of “leasing” or a “lease” approximately nine times.

       48.     Ridge, in its offer letters, provided the calculations used to reach the bonus amount

offered. In doing so, Ridge applied the term “Net Royalty Acres” without defining it. This led

Plaintiffs to believe that Ridge was using the same unit of measurement for calculating bonus that

is customarily used in negotiations for traditional oil-and-gas leases – i.e., “net mineral acres.”

       49.     Ridge’s offer letters were signed by “Cal Piter,” believed to be a pseudonym of

Defendant Smajstrla.

       50.     Upon information and belief, the quantity of “Net Royalty Acres” on which

Plaintiffs were paid was calculated by multiplying the net revenue interest in the land by the

number of gross acres. This definition departs from the meaning commonly used and understood

by those in the legitimate business of purchasing and acquiring mineral and royalty interests. Under

the Defendants’ calculation, the quantity of net royalty acres upon which their payments to

Plaintiffs were based understated Plaintiffs’ interests by a magnitude of eight.

       51.     The form of the royalty lease document enclosed with the offer letters is structured

and has the general appearance of a traditional form oil-and-gas lease.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                             Page 8 of 30
              Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 9 of 30



        52.     The lease form provides that it will remain in force for a “primary term” and “for

as long thereafter as oil or gas or other substances covered hereby are produced in paying quantities

from the leased premises or from lands pooled therewith.”

        53.     The lease provides for a one-fourth (25%) royalty on production from the land

described in the lease.

        54.     The lease includes a proportionate-reduction provision specifying that if the lessor

owns less than the full mineral estate, the royalties payable are to be reduced to the proportion that

the lessor’s interest bears to the full mineral interest.

        55.     The lease refers to the “obligations” of Defendant Ridge arising with respect to the

interest subject to the lease. But of course, Ridge has no obligations.

        56.     The lease even authorizes Ridge to discharge unpaid taxes, mortgages, or liens

existing or assessed against the leased premises and states that Ridge may thereafter be reimbursed

out of royalties “or shut-in royalties otherwise payable to Lessor hereunder.”

        57.     In other words, the lease mimics an oil-and-gas lease, but it is not one because

Ridge has no obligations to do anything – nor could it if it wanted to.

        58.     None of the Corporate Defendants have a P-5 Organization Report or financial

security on file with the Texas Railroad Commission and, therefore, none are authorized to

conduct operations within the Commission’s jurisdiction.

        C.      Even the Corporate Defendants’ names are deceptive.

        59.     Defendants set up a web of related shell companies formed and operated for the

sole purpose of perpetrating the fraudulent scheme that gave rise to this lawsuit. Many of these

companies are given names confusingly similar to large, reputable oil-and-gas companies to

confuse the victims of the fraudulent scheme by creating a sense of legitimacy that would


PLAINTIFFS’ ORIGINAL COMPLAINT                                                            Page 9 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 10 of 30



otherwise be lacking.

       60.     For example, the first lessee, Ridge, organized under a name — Ridge Natural

Resources — that is intended to be confusingly similar to Oak Ridge Natural Resources with

substantial operations across the Western and Southwestern United States.

       61.     Ridge also has no affiliation with Ridge Oil Company. Ridge Oil Company, in

Texas alone, since 2000, has filed for 84 well permits.

       62.     Ridge also has no affiliation with Ridge Petroleum Inc. Ridge Petroleum Inc., in

Texas alone, has filed for 21 well permits.

       63.     Defendants, by contrast, have filed for no well permits.

       64.     Ridge also has no affiliation with Sandridge Energy, Inc., an exploration-and-

production company publicly traded on the New York Stock Exchange.

       65.     By way of another example, Plains, which received assignments of interests from

Ridge and has participated directly as a lessee under other similar instruments, has no affiliation

with Plains Exploration & Production Company or Plains Resources, Inc. Plains Exploration &

Production Company, in Texas alone, since 2010, has filed for at least 354 well permits, and

Plains Resources, Inc., in Texas alone, has filed for at least 56 well permits.

       66.     Plains also has no affiliation with midstream industry companies such as Plains

All American Pipeline, L.P. and Plains Marketing, L.P., which have a long and active history in

the Permian Basin and routinely issue division orders and royalty payments to royalty owners

under arrangements with well operators.

       67.     Likewise, Range, which received assignments of interests from Ridge, has no

affiliation with Range Resources Corporation, an exploration-and-production company publicly

traded on the New York Stock Exchange based in Fort Worth, Texas.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                          Page 10 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 11 of 30



       68.     Defendants have secured similar instruments in the name of Apache Resources,

L.L.C., which subsequently changed its name to Pueblo Resources, L.L.C. Apache Resources,

L.L.C. was designed to mimic Apache Corporation, an oil-and-gas exploration-and-production

company with a market capitalization of over 18 billion dollars.

       D.      The scams worked; Plaintiffs signed up for the Royalty Leases.

       69.     Defendants obtained certain Oil & Gas Royalty Leases from Plaintiffs. Those

instruments (the “Royalty Leases”) name Defendant Ridge as lessee and are as follows:

               •   Oil and Gas Royalty Lease from Plaintiff Deborah Elizabeth Glast to Defendant

                   Ridge, dated November 1, 2016, executed December 20, 2016, recorded as

                   Instrument No. 17-0084, Andrews County Official Public Records, a copy of

                   which is attached as Exhibit “C.”

               •   Oil and Gas Royalty Lease from Plaintiff Rachel Lynn Glast to Defendant

                   Ridge, dated November 1, 2016, executed December 24, 2016, recorded as

                   Instrument No. 17-0421, Andrews County Official Public Records, a copy of

                   which is attached as Exhibit “D.”

               •   Oil and Gas Royalty Lease from Plaintiff William Elton Kuykendall Jr. and

                   from Plaintiff Estate of Betsy Jeanne Kuykendall to Defendant Ridge, dated

                   January 1, 2016, executed February 22, 2016, recorded as Instrument No. 16-

                   1014, Andrews County Official Public Records, a copy of which is attached as

                   Exhibit “E,” together with a Correction Oil and Gas Royalty Lease from

                   Plaintiff William Elton Kuykendall Jr. and Plaintiff Estate of Betsy Jeanne

                   Kuykendall to Defendant Ridge, dated January 1, 2016, executed April 6, 2016,




PLAINTIFFS’ ORIGINAL COMPLAINT                                                      Page 11 of 30
         Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 12 of 30



               recorded as Instrument No. 16-1398, Andrews County Official Public Records,

               a copy of which is attached as Exhibit “F” (the “Kuykendall Leases”).

           •   Oil and Gas Royalty Lease from Plaintiff John Michael Cochran to Defendant

               Ridge, dated January 1, 2016, executed April 26, 2016, recorded as Instrument

               No. 2016-1347, Loving County Official Public Records, a copy of which is

               attached as Exhibit “G” (the “J. Cochran Lease”).

           •   Oil and Gas Royalty Lease from Plaintiff Otis Fielding Cochran Jr. to

               Defendant Ridge, dated January 1, 2016, executed May 4, 2016, recorded as

               Instrument No. 2016-1457, Loving County Official Public Records, a copy of

               which is attached as Exhibit “H” (the “O. Cochran Lease”).

           •   Oil and Gas Royalty Lease from Plaintiff Margaret Ann Crow to Defendant

               Ridge, dated January 1, 2016, executed April 25, 2016, recorded as Instrument

               No. 2016-1348, Loving County Official Public Records, a copy of which is

               attached as Exhibit “I” (the “Crow Lease”).

           •   Oil and Gas Royalty Lease from Plaintiff Tony Scott Martin to Defendant

               Ridge, dated October 29, 2016, executed November 19, 2016, recorded as

               Instrument No. 2016-3925, Loving County Official Public Records, a copy of

               which is attached as Exhibit “J” (the “T. Martin Lease”).

           •   Oil and Gas Royalty Lease from Plaintiff Phillip Blakely Martin to Defendant

               Ridge, dated October 29, 2016, executed October 31, 2016, recorded as

               Instrument No. 2016-3603, Loving County Official Public Records, a copy of

               which is attached as Exhibit “K” (the “P. Martin Lease”).




PLAINTIFFS’ ORIGINAL COMPLAINT                                                  Page 12 of 30
         Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 13 of 30



           •   Oil and Gas Royalty Lease from Valerie Louise Martin (predecessor-in-interest

               of Plaintiff Estate of Valerie Louise Martin) to Defendant Ridge, dated

               September 16, 2016, executed October 31, 2016, recorded as Instrument No.

               2016-3602, Loving County Official Public Records, a copy of which is attached

               as Exhibit “L” (the “V. Martin Lease”).

           •   Oil and Gas Royalty Lease from Plaintiff Eddie Lou Hix Kester to Defendant

               Ridge, dated January 1, 2016, executed February 26, 2016, recorded as

               Instrument No. 1155 at Volume 494, Page 644, Martin County Official Public

               Records, a copy of which is attached as Exhibit “M” (the “Original Kester

               Lease”), together with a Correction Oil and Gas Royalty Lease from Plaintiff

               Eddie Lou Hix Kester to Defendant Ridge, dated January 1, 2016, executed

               April 25, 2016, recorded as Instrument No. 1920 at Volume 501, Page 78,

               Martin County Official Public Records, a copy of which is attached as Exhibit

               “N” (collectively the “Kester Leases”).

           •   Oil and Gas Royalty Lease from Daisy Williams, as Trustee of the Ben F.

               Williams Jr. Living Trust (predecessor-in-interest to Plaintiffs Elizabeth W.

               Boyd, Diane W. Belcher, Katherine W. Braun, and Ben F. Williams III, Co-

               Trustees of the Ben F. Williams Jr. Living Trust), to Defendant Ridge, dated

               January 1, 2016, executed February 23, 2016, recorded as Instrument No. 1156

               at Volume 494, Page 648, Martin County Official Public Records, a copy of

               which is attached as Exhibit “O” (the “Original Williams Lease”), together

               with a Correction Oil and Gas Royalty Lease from Daisy Williams, as Trustee

               of the Ben F. William Jr. Living Trust (predecessor-in-interest to Plaintiffs


PLAINTIFFS’ ORIGINAL COMPLAINT                                                  Page 13 of 30
         Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 14 of 30



               Elizabeth W. Boyd, Diane W. Belcher, Katherine W. Braun, and Ben F.

               Williams III, Co-Trustees of the Ben F. Williams Jr. Living Trust), to Defendant

               Ridge, dated January 1, 2016, executed May 17, 2016, recorded as Instrument

               No. 2210 at Volume 504, Page 322, Martin County Official Public Records, a

               copy of which is attached as Exhibit “P” (collectively the “Williams Leases”).

           •   Oil and Gas Royalty Lease from Plaintiff Whitaker B. Irvin Sr., Trustee of the

               Teresa W. Irvin Revocable Trust, to Defendant Ridge, dated January 1, 2016,

               executed March 9, 2016, recorded as Instrument No. 1154 at Volume 494, Page

               640, Martin County Official Public Records, a copy of which is attached as

               Exhibit “Q” (the “Original Irvin Lease”) together with a Correction Oil and

               Gas Royalty Lease from Plaintiff Whitaker B. Irvin Sr., Trustee of the Teresa

               W. Irvin Revocable Trust, to Defendant Ridge, dated January 1, 2016, executed

               April 15, 2016, recorded as Instrument No. 1618 at Volume 498, Page 391,

               Martin County Official Public Records, a copy of which is attached as Exhibit

               “R” (collectively the “Irvin Leases”).

           •   Oil and Gas Royalty Lease from Plaintiff Monya S. Cunningham, Trustee of

               the Monya S. Cunningham Revocable Living Trust, to Defendant Ridge, dated

               June 9, 2016, executed August 29, 2016, recorded as Instrument No. 2016-

               25474, Midland County Real Property Records, a copy of which is attached as

               Exhibit “S” (the “M. Cunningham Trust Lease”)

           •   Oil and Gas Royalty Lease from Plaintiff Karen C. Ragno, as Trustee of the

               2009 Cunningham Revocable Trust, to Defendant Ridge, dated June 9, 2016,

               executed August 29, 2016, recorded as Instrument No. 2016-26037, Midland


PLAINTIFFS’ ORIGINAL COMPLAINT                                                     Page 14 of 30
         Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 15 of 30



               County Real Property Records, a copy of which is attached as Exhibit “T” (the

               “2009 Cunningham Trust Lease”).

           •   Oil and Gas Royalty Lease from Plaintiff Deborah Dyer Gutting to Defendant

               Ridge, dated February 1, 2016, executed May 20, 2016, recorded as Instrument

               No. 16-06817 at Volume 1277, Page 205, Reeves County Real Property

               Records, and as Instrument No. 2016-143353, Pecos County Real Property

               Records, a copy of which is attached as Exhibit “U” (the “Gutting Lease”).

           •   Oil and Gas Royalty Lease from Plaintiff Thomas A. Beckham, Trustee of the

               Beckham Family Trust, to Defendant Ridge, dated May 1, 2016, executed June

               29, 2016, recorded as Instrument No. 16-08931 at Volume 1293, Page 31,

               Reeves County Real Property Records, a copy of which is attached as Exhibit

               “V” (the “Beckham Lease”).

           •   Oil and Gas Royalty Lease from Plaintiff Judith Ellen Gerbase to Defendant

               Ridge, dated October 1, 2015, executed March 10, 2016, recorded as Instrument

               No. 166684 at Volume 964, Page 850, Upton County Official Public Records,

               a copy of which is attached as Exhibit “W,” together with a Correction Oil and

               Gas Royalty Lease from Plaintiff Judith Ellen Gerbase to Defendant Ridge,

               dated October 1, 2015, executed April 14, 2016, recorded as Instrument No.

               166968 at Volume 967, Page 185, Upton County Official Public Records, a

               copy of which is attached as Exhibit “X” (the “Gerbase Leases”).

           •   Oil and Gas Royalty Lease from Plaintiff George Andy Lasater to Defendant

               Ridge, dated October 1, 2015, executed March 11, 2016, recorded as Instrument

               No. 166685 at Volume 964, Page 853, Upton County Official Public Records,


PLAINTIFFS’ ORIGINAL COMPLAINT                                                    Page 15 of 30
         Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 16 of 30



               a copy of which is attached as Exhibit “Y,” together with a Correction Oil and

               Gas Royalty Lease from Plaintiff George Andy Lasater to Defendant Ridge,

               dated October 1, 2015, executed April 12, 2016, recorded as Instrument No.

               166966 at Volume 967, Page 179, Upton County Official Public Records, a

               copy of which is attached as Exhibit “Z” (the “Lasater Leases”).

           •   Oil and Gas Royalty Lease from Plaintiff Ben Rex Ponder to Defendant Ridge,

               dated October 1, 2015, executed March 23, 2016, recorded as Instrument No.

               166773 at Volume 965, Page 535, Upton County Official Public Records, a

               copy of which is attached as Exhibit “AA,” together with a Correction Oil and

               Gas Royalty Lease from Plaintiff Ben Rex Ponder to Defendant Ridge, dated

               October 1, 2015, executed May 24, 2016, recorded as Instrument No. 167381

               at Volume 970, Page 623, Upton County Official Public Records, a copy of

               which is attached as Exhibit “BB” (the “Ben Ponder Leases”).

           •   Oil and Gas Royalty Lease from Plaintiff Billie Jean Ponder to Defendant

               Ridge, dated October 1, 2015, executed March 14, 2016, recorded as Instrument

               No. 166687 at Volume 964, Page 859, Upton County Official Public Records,

               a copy of which is attached as Exhibit “CC,” together with a Correction Oil

               and Gas Royalty Lease from Plaintiff Billie Jean Ponder to Defendant Ridge,

               dated October 1, 2015, executed April 14, 2016, recorded as Instrument No.

               166967 at Volume 967, Page 182, Upton County Official Public Records, a

               copy of which is attached as Exhibit “DD” (the “Billie Ponder Leases”)

           •   Oil and Gas Royalty Lease from Plaintiff Penny Sue Posey to Defendant Ridge,

               dated October 1, 2015, executed March 22, 2016, recorded as Instrument No.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                    Page 16 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 17 of 30



                   166937 at Volume 966, Page 734, Upton County Official Public Records, a

                   copy of which is attached as Exhibit “EE” (the “Posey Lease”).

               •   Oil and Gas Royalty Lease from Plaintiff Carolyn Taylor to Defendant Ridge,

                   dated October 1, 2015, executed March 10, 2016, recorded as Instrument No.

                   166683 at Volume 964, Page 847, Upton County Official Public Records, a

                   copy of which is attached as Exhibit “FF,” together with a Correction Oil and

                   Gas Royalty Lease from Plaintiff Carolyn Taylor to Defendant Ridge, dated

                   October 1, 2015, executed April 18, 2016, recorded as Instrument No. 167008

                   at Volume 967, Page 368, Upton County Official Public Records, a copy of

                   which is attached as Exhibit “GG” (the “Taylor Leases”).

       70.     Defendant Ridge assigned the Oil and Gas Royalty Leases executed by the

Plaintiffs in the instruments below:

               •   Partial Assignment of Oil and Gas Royalty Leases dated effective January 1,

                   2016, recorded as Instrument No. 16-2808, Andrews County Official Public

                   Records, a copy of which is attached as Exhibit “HH,” in which Ridge partially

                   assigned its interests in the Kuykendall Leases to Plains and Range.

               •   Partial Assignment of Oil and Gas Royalty Leases dated effective January 1,

                   2016, recorded as Instrument No. 2016-1573, Loving County Official Public

                   Records, a copy of which is attached as Exhibit “II,” in which Ridge partially

                   assigned its interests in the Crow, J. Cochran, and O. Cochran Leases to Plains

                   and Range.

               •   Partial Assignment of Oil and Gas Royalty Leases dated effective October 29,

                   2016, recorded as Instrument No. 2018-0946, Loving County Official Public


PLAINTIFFS’ ORIGINAL COMPLAINT                                                        Page 17 of 30
         Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 18 of 30



               Records, a copy of which is attached as Exhibit “JJ,” in which Ridge partially

               assigned its interests in the T. Martin, P. Martin, and V. Martin Leases to Plains

               and Range.

           •   Partial Assignment of Oil and Gas Royalty Leases dated effective January 1,

               2016, recorded as Instrument No. 1389 at Volume 496, Page 521, Martin

               County Official Public Records, a copy of which is attached as Exhibit “KK,”

               in which Ridge partially assigned its interests in the Original Kester Lease,

               Original Williams Lease, and Original Irvin Lease to Plains and Range, together

               with a Correction Partial Assignment of Oil and Gas Royalty Leases dated

               effective January 1, 2016, recorded as Instrument No. 3169 at Volume 514,

               Page 443, Martin County Official Public Records, a copy of which is attached

               as Exhibit “LL,” in which Ridge partially assigned its interests in the Kester,

               Williams, and Irvin Leases to Plains and Range.

           •   Partial Assignment of Oil and Gas Royalty Leases dated effective June 9, 2016,

               recorded as Instrument No. 2017-2161, Midland County Real Property

               Records, a copy of which is attached as Exhibit “MM,” in which Ridge

               partially assigned its interests in the M. Cunningham Trust Lease and the 2009

               Cunningham Trust Lease to Plains and Range.

           •   Partial Assignment of Oil and Gas Royalty Leases dated effective February 1,

               2016, recorded as Instrument No. 16-09295 at Volume 1295, Page 574, Reeves

               County Real Property Records, a copy of which is attached as Exhibit “NN,”

               in which Ridge partially assigned its interests in the Gutting Lease to Plains and

               Range.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                      Page 18 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 19 of 30



               •   Assignment of Oil and Gas Royalty Lease dated effective May 1, 2016,

                   recorded as Instrument No. 16-11240 at Volume 1310, Page 583, Reeves

                   County Real Property Records, a copy of which is attached as Exhibit “OO,”

                   in which Ridge assigned all of its interests in the Beckham Lease to Plains and

                   Range, together with a Partial Assignment of Oil and Gas Royalty Lease dated

                   effective May 1, 2016, recorded as Instrument No. 17-10851 at Volume 1436,

                   Page 448, Reeves County Real Property Records, a copy of which is attached

                   as Exhibit “PP,” in which Plains partially assigned its interests in the Beckham

                   Lease to Ridge.

               •   Partial Assignment of Oil and Gas Royalty Leases dated effective January 1,

                   2016, recorded as Instrument No. 167542 at Volume 971, Page 580, Upton

                   County Official Public Records, a copy of which is attached as Exhibit “QQ,”

                   in which Ridge partially assigned its interests in the Gerbase, Lasater, Ben

                   Ponder, Billie Ponder, Posey, and Taylor Leases to Plains and Range, together

                   with a Correction Partial Assignment of Oil and Gas Royalty Leases dated

                   effective January 1, 2016, recorded as Instrument No. 167658 at Volume 972,

                   Page 420, Upton County Official Public Records, a copy of which is attached

                   as Exhibit “RR,” in which Ridge partially assigned its interests in the Gerbase,

                   Lasater, Ben Ponder, Billie Ponder, Posey, and Taylor Leases to Plains and

                   Range.

       71.     Upon information and belief, Defendants have notified operators producing on the

lands described in one or more of the Royalty Leases of their interests under the Royalty Leases

and have claimed and received proceeds of production from those operators.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                         Page 19 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 20 of 30



                                                    V.

                                        CAUSES OF ACTION

       A.      COUNT ONE: FEDERAL SECURITIES LAW VIOLATIONS
               15 U.S.C. § 78J AND 17 C.F.R. § 240.10B-5 (AGAINST RIDGE NATURAL
               RESOURCES, LLC, ESPUELA LAND AND MINERALS, LLC; AGAVE NATURAL
               RESOURCES, L.L.C.; CHRISTOPHER HAWA; AND CALVIN SMAJSTRLA)

       72.     Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.

       73.     Pursuant to 15 U.S.C. § 78j, the Securities & Exchange Commission (the “SEC”)

promulgated SEC Rule 10b-5, codified as 17 C.F.R. § 240.10b-5. Rule 10b-5(a) prohibits the

employment of any “device, scheme or artifice to defraud” in connection with the purchase or sale

of a security. 17 C.F.R. § 240.10b-5(a). Rule 10b-5(b) prohibits the offer or sale of securities by

making “any untrue statement of fact” or “omit[ting] to state any material fact necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading.” 17 C.F.R. § 240.10b-5(b). Rule 10b-5(c) makes it unlawful to “engage in any act,

practice, or course of business which operates or would operate as a fraud or deceit upon any

person, in connection with the purchase or sale of any security.” 17 C.F.R. § 240.10b-5(c).

       74.     The “Oil and Gas Royalty Lease” is a security as defined by 15 U.S.C. § 78c(a)(10)

because it comprises a “certificate of interest or participation in any profit-sharing agreement or in

any oil, gas, or other mineral royalty or lease.”

       75.     Defendants controlled each other, directly or indirectly, and engaged in their

unlawful activities through or by means of each other, and they are each therefore jointly and

severally liable under 15 U.S.C. §§ 78t(a) and (b).

       76.     Defendants, through the false representations by Christopher Hawa and Calvin

Smajstrla, which were acting on their own behalf and as the agents of Ridge, Espuela and

Agave, (a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of

PLAINTIFFS’ ORIGINAL COMPLAINT                                                           Page 20 of 30
                Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 21 of 30



material fact and/or omitted to state material facts necessary to make the statements not misleading;

and (c) engaged in acts, practices, and a course of business which operated as a fraud and deceit

upon Plaintiffs in violation of 15 U.S.C. § 78j(b) and SEC Rule 10b-5 (17 C.F.R. § 240.10b-5).

All Defendants are sued either as primary participants in the wrongful and illegal conduct charged

herein or as controlling persons.

          77.     Defendants, individually and in concert, directly and indirectly, by the use, means,

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to send the fraudulent offer letters and proposed Oil and Gas Royalty

Leases.

          78.     Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such material

misrepresentations and/or omissions were done knowingly or recklessly and for the purpose and

effect of supporting the purpose of convincing Plaintiffs to assign or sell their royalty interests to

Defendants by fraudulent means. If any Defendant did not have actual knowledge of the

misrepresentations and omissions alleged herein, he or it was reckless in failing to obtain such

knowledge by deliberately refraining from taking the steps necessary to discover whether those

statements were false or misleading.

          79.     As a result of Defendants’ dissemination of materially false and misleading

information and failure to disclose material facts, as set forth above, Plaintiffs assigned or sold

their royalty interests to Defendants. Plaintiffs actually and justifiably relied on the materially false

and misleading information provided by Defendants.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                              Page 21 of 30
              Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 22 of 30



        80.     By virtue of the foregoing, Defendants have violated 15 U.S.C. § 78j and Rule 10b-

5 promulgated thereunder.

        81.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs

suffered damages.

        82.     Based upon Defendants’ violations of Rule 10b-5 alleged herein, Plaintiffs are

entitled to rescission of the Oil and Gas Royalty Leases, or in the alternative to damages, with

interest accruing thereon at the legal rate.

        83.     Through the offer letter and the Oil and Gas Royalty Lease, Defendants

intentionally and fraudulently misrepresented the nature of the proposed transaction.

Consequently, Defendants are liable for punitive damages.

        B.      COUNT TWO:           DECLARATORY JUDGMENT

        84.     Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.

        85.     A justiciable controversy exists between Plaintiffs and Defendants as to the validity

and effect of the Royalty Leases, such controversy being real, substantial, and involving a genuine

conflict of interests.

        86.     Plaintiffs request that the Court declare that the Royalty Leases are invalid, void,

and of no force or effect on one or more of the following grounds:

                a.       The executive right corresponding to Plaintiffs’ royalty interests had been

                         severed or exercised at the time of the Royalty Leases. Consequently,

                         Plaintiffs held no executive rights and, therefore, were not vested with the

                         ability or authority to lease their royalty interests.

                b.       Plaintiffs owned no possessory interest or estate in the lands described in

                         the Royalty Leases. A “lease,” by its definition, consists of the transfer of

                         the right to possession and occupation of property. For a lease to have legal
PLAINTIFFS’ ORIGINAL COMPLAINT                                                           Page 22 of 30
             Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 23 of 30



                          effect, the object of a lease must be a possessory estate capable of

                          occupation. A nonpossessory interest is not capable of being leased.

               c.         Each Royalty Lease, read as a whole, is a lease, rather than a conveyance of

                          royalty.

       87.     Alternatively, Plaintiffs request that the Court declare that Defendants are not

authorized to commit waste and, therefore, are not authorized to consume produced oil and gas or

the proceeds thereof, such production or proceeds being corpus that belongs to Plaintiffs.

       88.     Alternatively, Plaintiffs request that the property interest subject to the Royalty

Leases is personal property consisting of produced oil and gas, rather than a real-property interest

in oil and gas in place. In the event that the Court so declares, Plaintiffs further request that the

Court declares that subsequent purchasers who acquire under Plaintiffs are not bound by the

Royalty Leases because the burdens thereunder do not run with the land.

       C.      COUNT THREE:              FRAUDULENT MISREPRESENTATION

       89.     Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.

       90.     In its communications with Plaintiffs, Defendants made material representations to

Plaintiffs concerning the effect of the Royalty Leases.

       91.     The representations were false.

       92.     When Defendants made the representations, they knew the representations were

false or made them recklessly without knowledge of their truth as a positive assertion.

       93.     Defendants made the representations with the intention that they should be acted

upon by the Plaintiffs.

       94.     Plaintiffs acted in reliance upon the representations, and Plaintiffs have thereby

suffered injury.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                            Page 23 of 30
              Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 24 of 30



       D.       COUNT FOUR:           FRAUD BY NONDISCLOSURE

       95.      Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.

       96.      Defendants failed to disclose facts to Plaintiffs. Defendants failed to disclose to

Plaintiffs that their purpose and desired effect in obtaining the Royalty Leases was to acquire by

conveyance a defeasible term interest in 75 percent of Plaintiffs’ royalty.

       97.      Defendants had a duty to disclose matters that were known to them and that they

knew to be necessary to prevent their partial or ambiguous statement of the facts from being

misleading. Additionally, Defendants had a duty to disclose facts basic to each transaction

involving the Royalty Leases, because they knew that Plaintiffs, prior to execution of the Royalty

Leases, were about to enter into the instruments under a mistake, and that Plaintiffs, because of

their relationship with Defendants, the customs of the trade, or other objective circumstances,

would reasonably expect a disclosure of those facts.

       98.      The facts that Defendants failed to disclose were material.

       99.      Defendants knew Plaintiffs were ignorant of the facts. Defendants were uniquely

knowledgeable about the subject matter of the transaction, and Plaintiffs did not have an equal

opportunity to discover the facts.

       100.     Defendants were deliberately silent when they had a duty to speak.

       101.     By failing to disclose the facts, Defendants intended to induce Plaintiffs to take

some action or refrain from acting. Plaintiffs relied on the nondisclosure of Defendants. Plaintiffs

were injured as a result of acting without that knowledge.

       F.       COUNT FIVE: MISTAKE

       102.     Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                          Page 24 of 30
              Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 25 of 30



       103.     To the extent that the Royalty Leases are interpreted as conveyances of term royalty

interests rather than the lease of a fee-simple determinable as occurs under a traditional oil-and-

gas lease, the Plaintiffs were mistaken as to the effect of the Royalty Leases.

       104.     The mistake is of so great a consequence that to enforce the Royalty Leases as

conveyances of term royalty would be unconscionable.

       105.     The mistake relates to a material feature of the Royalty Leases. The mistake was

made regardless of the exercise of ordinary care by Plaintiffs.

       106.     The parties can be placed in the same position they were in prior to the execution

and delivery of the Royalty Leases.

       G.       COUNT SIX:        CONSPIRACY

       107.     Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.

       108.     Defendants Ridge Natural Resources, LLC; Espuela Land and Minerals, LLC;

Plains Natural Resources, LLC; Pueblo Resources, L.L.C. f/k/a Apache Resources, L.L.C.; Agave

Natural Resources, L.L.C.; Range Royalty, LLC; Calvin Smajstrla; Matt Morgan; Christopher

Hawa; and Wilson Hawa consist of two or more persons.

       109.     In seeking to obtain the Royalty Leases on the same terms utilizing shared methods

and forms, there was a meeting of the minds on the object or course of action.

       110.     In their conduct, Defendants committed one or more unlawful, overt acts.

       111.     Plaintiffs suffered damages as the proximate result of Defendants’ acts.

       H.       COUNT SEVEN: FRAUD IN A REAL ESTATE TRANSACTION

       112.     Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.

       113.     Defendants made false representations of past or existing material facts.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                          Page 25 of 30
               Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 26 of 30



        114.     The representations were made to Plaintiffs for the purpose of inducing them to

enter into a contract and were relied upon by Plaintiffs in entering into the contracts.

        115.     Defendants made the false representations with actual awareness of the falsity

thereof. Accordingly, Plaintiffs may recover exemplary damages under TEX. BUS. & COM. CODE

§ 27.01(c).

        116.     Each Defendant had actual awareness of the falsity of representations made by the

other Defendants, failed to disclose the falsity of the representations to the Plaintiffs, and benefitted

from the false representations.

        117.     Plaintiffs were damaged accordingly.

        I.       COUNT EIGHT:           NEGLIGENT MISREPRESENTATION

        118.     Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.

        119.     Defendants provided information to Plaintiffs in the course of their business, or in

a transaction in which they had a pecuniary interest.

        120.     The information supplied was false.

        121.     Defendants did not exercise reasonable care or competence in obtaining or

communicating the information.

        122.     Plaintiffs justifiably relied on the information, and Plaintiffs suffered damages

proximately caused by their reliance on the false information and were damaged thereby.

        J.       COUNT NINE: MONEY HAD AND RECEIVED

        123.     To the extent that Defendants have received proceeds from production of oil and

gas or any other money as a result of one or more of the Royalty Leases, Defendants received and

hold money attributable to the interest claimed under such Royalty Leases.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                              Page 26 of 30
               Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 27 of 30



        124.     The money received by Defendants in equity and good conscience belongs to

Plaintiffs.

        125.     Plaintiffs seek compensatory damages accordingly.

        K.       COUNT TEN:         RESCISSION

        126.     Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.

        127.     To the extent that the Royalty Leases are interpreted to be valid conveyances of

royalty interests, the Royalty Leases should be rescinded, cancelled, set aside, and extinguished.

        128.     Sufficient grounds exist for rescission because the Royalty Leases were procured

by fraud and mistake. Additionally, the Royalty Leases should be rescinded to avoid unjust

enrichment of Defendants.

        129.     Plaintiffs are ready to restore all consideration paid to Plaintiffs by Defendants so

as to return Defendants to the position they were in before execution and delivery of the Royalty

Leases. Rescission will not result in prejudice to Defendants.

        L.       COUNT ELEVEN:         CONSTRUCTIVE TRUST

        130.     Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.

        131.     In the event that rescission is denied, a constructive trust is an appropriate remedy.

        132.     The actions of Defendants resulted in the breach of a special trust or fiduciary

relationship or constituted actual fraud.

        133.     Defendants have been unjustly enriched as a result of their actions.

        134.     The unjust enrichment of Defendants can be traced to an identifiable res consisting

of the property interest claimed under each of the Royalty Leases.

        M.       COUNT TWELVE:         TEXAS SECURITIES ACT

        135.     Plaintiffs incorporate the above-numbered paragraphs as if fully set forth herein.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                            Page 27 of 30
               Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 28 of 30



        136.     The purchases of the Royalty Leases are purchases of securities under TEX. CIV.

CODE Ann. § 581-4(A) in that they comprise a “certificate or any instrument representing any

interest in or under an oil, gas or mining lease, fee or title.”

        137.     Defendants issued and purchased these securities to and from residents of the State

of Texas and other states, and are therefore subject to the Texas Securities Act, TEX. CIV. CODE

Ann. § 581, et seq.

        138.     Defendants and/or their agents violated § 581-33(A)(2) of the Texas Securities Act

in that they offered and purchased securities by means of untrue statements of material fact and/or

by the omission to state material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading and Plaintiffs were damaged

thereby.

        139.     Additionally, and in the alternative, Defendants violated §581-33(F)(2) of the

Texas Securities Act in that they materially aided the purchasers of the securities at issue with an

intent to deceive or defraud or with reckless disregard for the truth or the law when offering and

describing the securities at issue to Plaintiff. Defendants rendered assistance in the face of a

perceived risk that their assistance would facilitate untruthful or unlawful activity by the primary

violator(s) and each possessed a general awareness that its role was part of an overall activity that

was improper.

        140.     Additionally, and in the alternative, Defendants, by virtue of their position and

relationships, were control persons of the purchasers of securities, within the meaning of § 581-

33(F)(1) of the Texas Securities Act as they had the power and influence to control the acts of

others and exercised the same power and influence. As a consequence, Defendants are jointly and




PLAINTIFFS’ ORIGINAL COMPLAINT                                                          Page 28 of 30
                 Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 29 of 30



severally liable for any violations of § 581-33(A)(2) of any other party associated with the Royalty

Leases.

          141.     As a result of these violations, and pursuant to § 581-33(D)(1) of the Texas

Securities Act, Plaintiffs are entitled to have the above described transactions rescinded.

                                                  VI.

                                          ATTORNEYS’ FEES

          142.     Because of the Defendants’ acts, Plaintiffs have found it necessary to engage the

undersigned, incur costs, and pay reasonable and necessary attorneys’ fees.

          143.     Under the Federal Securities laws, TEX. CIV. PRAC. & REM. CODE § 37.009, and §

581-33(D) of the Texas Securities Act, Plaintiffs are entitled to and seek such costs and reasonable

attorneys’ fees as are just and equitable.

                                                  VII.

                                             JURY DEMAND

          144.     Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs make their demand for

trial by jury on all issues so triable.

                                                 VIII.

                                          PRAYER FOR RELIEF

          Plaintiffs respectfully pray that Defendants be cited to appear and answer herein as required

by law and that, upon final trial, Plaintiffs have:

          1.       Declaratory Judgment against Defendants as requested herein;

          2.       Rescission of the Royalty Leases;

          3.       Compensatory and exemplary damages;

          4.       Mental-anguish damages;


PLAINTIFFS’ ORIGINAL COMPLAINT                                                            Page 29 of 30
          Case 7:19-cv-00075 Document 1 Filed 03/19/19 Page 30 of 30



     5.     Costs of suit;

     6.     Attorneys’ fees;

     7.     A constructive trust imposed upon the interests of Defendants;

     8.     Pre-judgment and post-judgment interest at the highest lawful rate; and

     9.     Such other and further relief, both at law and at equity, to which they may be justly

            entitled.


                                                  Respectfully submitted,

                                                  /s/ Charles W. Gameros, Jr., P.C.
                                                  Charles W. Gameros, Jr., P.C.
                                                  State Bar No. 00796596

                                                  HOGE & GAMEROS, LLP
                                                  6116 N. Central Expy., Suite 1400
                                                  Dallas, Texas 75206
                                                  Telephone:    (214) 765-6002
                                                  Telecopier: (214) 559-4905
                                                  E-mail:       bgameros@legaltexas.com

                                                  ATTORNEYS FOR PLAINTIFFS




PLAINTIFFS’ ORIGINAL COMPLAINT                                                        Page 30 of 30
